         Case 1:19-cv-02290-KBJ Document 32-3 Filed 03/14/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DAVID YANOFSKY

                Plaintiff,

         v.                                         Civil Action No. 19-2290 (KBJ)
 UNITED STATES DEPARTMENT
 OF COMMERCE

                Defendant.



                                     [PROPOSED] ORDER

       Upon consideration of the Renewed Motion for Summary Judgment filed by Defendant

the United States Department of Commerce (“Defendant”) and the Renewed Cross-Motion for

Summary Judgment filed by Plaintiff David Yanofsky (“Plaintiff”), the memoranda of law,

statements of material fact to which there is no genuine issue, and supporting declarations and

exhibits filed therewith, as well as all oppositions and responses thereto, and the entire record in

this case, it is HEREBY ORDERED that:

   1. Defendant’s Motion for Summary Judgment is DENIED; and

   2. Plaintiff’s Motion for Summary Judgment is GRANTED; and

   3. Defendant shall provide Plaintiff copies of the records responsive to his FOIA—the I-92

       Database for 2011–2015 and the I-94 Databases for 2011–2015—within seven days of

       the date of this order.

SO ORDERED this ___ day of _______, 2022.

                                                              _________________________
                                                              KETANJI BROWN JACKSON
                                                              United States District Judge
        Case 1:19-cv-02290-KBJ Document 32-3 Filed 03/14/21 Page 2 of 2




Dated: January 15, 2021                   Respectfully Submitted,

                                          /s/ Katie Townsend
                                          Katie Townsend, DC Bar No. 1026115
                                          Adam A. Marshall, DC Bar No. 1029423
                                          THE REPORTERS COMMITTEE FOR
                                            FREEDOM OF THE PRESS
                                          1156 15th St. NW, Suite 1020
                                          Washington, DC 20005
                                          Phone: 202.795.9300
                                          Facsimile: 202.795.9310
                                          Email: ktownsend@rcfp.org
                                          Email: amarshall@rcfp.org

                                          Counsel for Plaintiff
